                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


    UNITED STATES OF AMERICA,                        CR-18-98-GF-BMM

                   Plaintiff,

      vs.
                                                            ORDER
    MAHLANI KATAYA RED EAGLE,
    aka Mahlani Dupree

                  Defendant.

 
        Defendant Mahlani Kataya Red Eagle appeared before United States

Magistrate Judge John Johnston on January 16, 2019, for a change of plea hearing.

(Doc. 27.) Red Eagle entered a plea of guilty to Possession with Intent to

Distribute Methamphetamine in violation of 21 U.S.C. § 841(a)(1) as charged in

the Indictment. (Doc. 21.) Red Eagle plead true to the forfeiture allegation as

contained in the Indictment. (Doc. 30 at 1.) Judge Johnston entered Findings and

Recommendations on January 16, 2019. (Doc. 30.)

        Judge Johnston determined: (1) that Red Eagle was fully competent and

capable of entering an informed and voluntary plea and admission to the forfeiture

allegation; (2) that Red Eagle was aware of the nature of the charge against her and

the consequences of pleading guilty to the charge against her; (3) that Red Eagle

                                          1
 
understood the forfeiture allegation and the consequences of admitting to the

forfeiture allegation; (4) that Red Eagle understood her constitutional rights, and

the extent to which she was waiving those rights by pleading guilty to the charge

against her and admitting to the forfeiture allegation; and (5) that Red Eagle’s plea

of guilty to the charge against her and her admission of true to the forfeiture

allegation were both knowingly and voluntarily entered and both were supported

by an independent basis in fact sufficient to prove each of the essential elements of

Count I and the forfeiture allegation. (Doc. 30 at 1-2.)

      Judge Johnston recommended that the Court accept Red Eagle’s plea of

guilty Possession with Intent to Distribute Methamphetamine in violation of 21

U.S.C. § 841(a)(1) as charged in the Indictment. (Doc. 30 at 2.) Judge Johnston

further recommended that the Court impose the agreed forfeiture against Red

Eagle. (Doc. 30 at 2.)

      Neither party filed objections. The Court will review Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error and adopts Judge Johnston’s Findings and Recommendations in full.

      Accordingly, IT IS ORDERED that Red Eagle’s Motion to Change Plea

(Doc. 30) is GRANTED.




                                          2
 
DATED this 7th day of February, 2019.




                                        3
 
